Citation Nr: 9930453	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  92-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.

2.  Entitlement to an increased (compensable) schedular 
evaluation for service-connected hearing loss in the right 
ear.

3.  Entitlement to an extraschedular evaluation for service-
connected hearing loss in the right ear.

(The issue of whether the Board's June 1977 decision, which 
denied entitlement to service connection for hearing loss in 
the left ear, was clearly and unmistakably erroneous is the 
subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1990 rating decision by the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  By that decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claims of entitlement to service connection for 
hearing loss in the left ear.  The RO also denied the 
veteran's claim of entitlement to a compensable evaluation 
for service-connected hearing loss in the right ear.  In 
November 1995, the Board denied the veteran's claims.  The 
veteran subsequently filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).

In July 1997, the Court vacated the Board's November 1995 
decision and remanded the case to the Board for compliance 
with directives that were specified by the Court.  In 
vacating the Board's decision, the Court found that the 
veteran had submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
hearing loss in the left ear.  The Court further found that 
the Board failed to provide adequate reasons and bases for 
denying entitlement to an extraschedular evaluation for his 
service-connected hearing loss in the right ear.  The Court 
concluded that a remand was necessary so the veteran's claim 
for service connection could be fully adjudicated, and in 
order to provide the Board with an opportunity to offer 
adequate reasons and bases for its decision regarding the 
veteran's claim for a compensable rating.

In April 1998, the Board remanded the veteran's case to the 
RO for further evidentiary development and readjudication in 
light of the Court's directives.  Specifically, the Board 
instructed the RO to provide the veteran with an audiological 
and medical evaluation in order to determine the nature and 
severity of the veteran's hearing loss disabilities.  The RO 
was also instructed to obtain an opinion regarding the 
etiology of the veteran's claimed left ear hearing loss.  
Thereafter, the requested development was completed, and the 
RO issued a Supplemental Statement of the Case in November 
1998 in which it denied the veteran's claims of entitlement 
to service connection for hearing loss in the left ear and 
entitlement to a compensable evaluation for hearing loss in 
the right ear.  The veteran's claims folder was then returned 
to the Board.

The Board notes that the issue of entitlement to an 
extraschedular evaluation for service-connected hearing loss 
in the right ear is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The preponderance of the credible and probative evidence 
of record shows that the veteran's hearing loss in his left 
ear was not incurred in or aggravated during service nor is 
it otherwise etiologically related to service.

2.  The veteran currently has an average pure tone threshold 
of 50 decibels in the right ear, with speech recognition 
ability of 92 percent.

3.  The veteran currently has Level I hearing in his right 
ear.



CONCLUSIONS OF LAW

1.  The veteran's hearing loss in his left ear was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

2.  The criteria for a compensable schedular evaluation for 
hearing loss in the right ear are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 
6100 (1998); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for hearing loss in the 
left ear.

Relevant Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may also be granted for 
a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999). 

Service connection may also be granted for certain chronic 
disabilities, such as sensorineural hearing loss, if shown to 
be manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 1 Vet. App. 
488, 495-496 (1997).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (1999).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Standard of Proof

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The Court has held that a 
well-grounded claim is one which is plausible, meritorious on 
its own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In order for a claim to be well 
grounded,  there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  All three prongs of 
the Caluza test must be met.

Once a claim has been found to be well grounded, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.  3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein.  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is for or against 
the claim.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Factual Background

Upon entrance into service, the veteran reported a history of 
running ears but noted that he did not have running ears at 
the time of his entrance examination.  An examiner noted 
"normal" for the veteran's ears and indicated that his 
hearing was 15/15 bilaterally in a whispered voice test.

Service medical records reflect that in September 1954, the 
veteran complained of a sore right ear.  Later that month, he 
was diagnosed with otitis media, right ear, and penicillin 
was prescribed.  An ear, nose, and throat specialist (ENT) 
noted a one and a half-year history of chronic draining in 
the right ear and that a perforation of the right tympanic 
membrane was suspected.  Sick call treatment records dated 
throughout October 1954 reflect ongoing treatment for an ear 
infection, but do not specify which ear was involved.  In 
February 1955, an examiner noted that the veteran had been 
having discharge from the right ear for the past six months.  
In May 1955, the veteran was treated for acute tonsillitis.  
Further treatment for otitis media was noted in August 1955, 
with moderate discharge noted in the veteran's right ear.

Upon discharge, an examiner noted a two-year history of 
otitis media, with some purulent discharge noted on 
examination.  The examiner noted that the veteran reported 
that he had not had an earache for over six months.  The 
veteran's hearing was noted as 15/15 bilaterally on both 
whispered and spoken voice tests.

Private hospital records dated in May 1957 reflect that the 
veteran underwent a tonsillectomy and adenoidectomy.  Prior 
to surgery, the physician found that the veteran's right 
eardrum was perforated and contained pus, but that the 
veteran's left ear appeared normal.

Private hospital records dated in May 1968 reflect that the 
veteran underwent a left radical mastoidectomy for treatment 
of purulent discharge from the left ear.  A history of 
purulent discharge in both ears since childhood was noted.

In September 1976, Dr. N.S. reported that he had treated the 
veteran in August 1967 for chronic, bilateral otitis media.  
He noted that in December 1967, the veteran had undergone a 
right tympanoplasty with fascia graft, removal of 
cholesteatoma, and incus reposition.  He also noted the 
veteran's left radical mastoidectomy in May 1968, and 
indicated that his post-operative course following that 
surgery was uneventful.  Several audiograms conducted during 
this period reportedly revealed "fairly good" hearing in 
the left ear and moderate hearing loss in the right ear.

In October 1975, a VA examination was conducted.  The veteran 
reported a history of chronic bilateral otitis medial and 
bilateral tympanoplasties.  He also reported bilateral 
hearing loss with noise in his left ear, and that his right 
ear would occasionally run.  Upon examination, the examiner 
found dry perforation in the right eardrum with considerable 
scarring.  The veteran's left eardrum was reported to be 
intact but with marked scarring.  The veteran was diagnosed 
with dry perforation of the right ear and bilateral scarring 
of the eardrums.  The examiner also found that the veteran 
appeared to have difficulty hearing.  In an October 1975 
audiological evaluation, pure tone threshold averages were 
noted to be 40 in the right ear and 26 in the left, with a 
speech discrimination ability of 88 percent bilaterally.

In December 1975, the RO granted service connection for 
hearing loss in the right ear but denied service connection 
for hearing loss in the left ear.

In April 1976, the veteran was examined by Dr. W.K., a 
private physician.  The veteran reported a history of 
bilateral ear problems, which reportedly began in service.  
The veteran also complained of deafness and tinnitus in the 
right ear.  Upon examination, Dr. W.K. noted an infracentral 
perforation in the right ear, and that both eardrums appeared 
dull, retracted, and scarred.  The veteran's left eardrum was 
noted to be intact and no evidence of drainage was found in 
either ear.

In November 1976, the veteran was provided with a personal 
hearing.  He testified that when he was five years old, his 
mother told him that he had "bad ears" but that he had no 
further ear problems until he entered the service.  He 
further testified that when he was being treated for his 
right ear in 1954, he was told by a military examiner that 
his left ear "was a mess also."  The veteran also testified 
that within nine months of discharge, he was told by a doctor 
that his right ear had steady discharge and that his left ear 
had "burst."  He reportedly underwent a tonsillectomy at 
that time.

In January 1977, another VA examination was conducted.  The 
veteran reported that both ears had started running in 1954 
and that they both continued to run until he underwent 
surgery in 1967.  He complained of bilateral hearing loss, 
worse on the right, and of a ringing and rushing noise in the 
left ear.  The VA examiner noted that the veteran "[gave] a 
good story for tinnitus aurium in the left ear."  The 
veteran was diagnosed with bilateral hearing loss, worse on 
the right, and tinnitus of the left ear, cause undetermined.

In December 1977, the Board denied entitlement to service 
connection for hearing loss in the left ear.  The Board 
determined that the veteran's left ear hearing loss was not 
incurred in or aggravated by service.

Private audiometric examinations conducted in June 1983 and 
June 1985 continued to show bilateral hearing loss.

In September 1990, the veteran filed to reopen his claim of 
entitlement to service connection for hearing loss in the 
left ear.  He reported that he had been treated for his ear 
problems by Drs. T.H. and L.M. between 1957 and 1967, but 
that their records were no longer available.  With his claim, 
the veteran also submitted several excerpts from medical 
literature concerning diseases of the ear in support of his 
contention that ear discharge is usually present for many 
years prior to the development of chronic suppurative otitis 
media, which can often lead to cholesteatoma and conductive 
hearing loss.

In January 1992, the veteran was provided with a personal 
hearing before a Hearing Officer at the RO.  He testified 
that during service he suffered from drainage in both of his 
ears and that his discharge examination report reflects that 
he had otitis media for two years in service.  He further 
testified that the medical literature he submitted shows that 
otitis media was an indication for tonsillectomy and 
adenoidectomy, both of which he had in 1957.  The veteran 
reported that between 1957 and 1967, he routinely had to have 
his ears cleaned out and he was forced to use ear drops, but 
the physicians he saw during that time were all either dead 
or retired.

In a signed statement dated in January 1992, a Dr. M.R. 
reported that he was the veteran's attending physician.  Dr. 
M.R. reported that between 1952 and 1956, the veteran had a 
history of multiple episodes of suppurative otitis media.  
Dr. M.R. concluded that "it would certainly appear that his 
cholesteatoma formation and resultant hearing loss at this 
time is due to the multiple episodes of otitis media."

In February 1992, a VA audiological evaluation was conducted.  
The VA audiologist found moderately severe mixed hearing loss 
in the right ear, and moderate mixed hearing loss in the left 
ear.  

In November 1995, the Board determined that the veteran had 
not submitted new and material evidence sufficient to reopen 
his claim of entitlement to service connection for hearing 
loss in the left ear.  As noted above, in July 1997, the 
Court vacated the Board's November 1995 decision and remanded 
the case to the Board for compliance with directives that 
were specified by the Court.  In vacating the Board's 
decision, the Court found that the veteran had submitted new 
and material evidence sufficient to reopen his claim of 
entitlement to service connection for hearing loss in the 
left ear.  Thereafter, the Board remanded this case to the RO 
for further development and readjudication in light of the 
Court's directives.

In August 1998, a VA audiological evaluation was conducted.  
Pure tone thresholds, in decibels, were noted to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
50
50
50
LEFT
60
55
45
50
55

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 percent in the left ear.

In October 1998, another VA audiological examination was 
conducted.  In this evaluation, pure tone thresholds, in 
decibels, were noted to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60 
50
50
50
50
LEFT
60
55
45
50
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The VA audiologist diagnosed the veteran with moderately 
severe mixed hearing loss in the right ear and moderate mixed 
hearing loss in the left ear.  The VA audiologist concluded 
that hearing loss in both ears was predominately conductive 
and that this was consistent with his medical history.

That same month, the veteran underwent an examination by a VA 
ENT specialist, who reviewed the veteran's claim's folder, 
the Board's remand instructions, and the October 1998 VA 
audiologist report.  Upon reviewing the veteran's service 
records, the VA physician concluded that although the 
veteran's discharge examination report did not specify as to 
which ear the diagnosis of otitis media was attributed to, 
the examiner at the time was most likely referring to the 
right ear, as the VA physician could find no entries in the 
veteran's service medical records that indicated that he ever 
received treatment at any time for his left ear.  The VA 
physician also noted the veteran's tonsillectomy and 
adenoidectomy that he underwent eight months after discharge 
but indicated that he could find no evidence that the veteran 
was experiencing any problems with his left ear at that time.  

After reviewing the veteran's contentions and his documented 
medical history, the VA physician concluded that although it 
was evident that by 1967 the veteran had otitis media in his 
left ear, there was no way to state that this problem existed 
while the veteran was on active duty.  The VA physician 
concluded that otitis media was "certainly" not documented 
while the veteran was in service, and thus it was impossible 
for him to causally relate the veteran's left ear hearing 
loss to his active duty service.  In regard to Dr. M.R.'s 
January 1992 statement of record, the VA physician noted that 
while he agreed with this statement, he could only agree with 
it in regard to the veteran's right ear, and not as to his 
left, as the in-service documentation of record related 
solely to the veteran's right ear.

In a statement submitted in January 1999, the veteran again 
contended that while he was being treated for his tonsils and 
adenoids in service, he was also being treated for a left ear 
infection.  He also reiterated that the medical literature he 
submitted showed that suppurative middle ear disease is often 
due to chronic or recurrent nose or throat infections.  The 
veteran further contended that because his separation report 
did not specify as to which ear the diagnosis of otitis media 
applied, one could reasonably assume that it applied to both 
ears.  He added that this same logic applies to Dr. M.R.'s 
statement as well.

Analysis

The veteran essentially contends that he is entitled to 
service connection for hearing loss in his left ear.  
Specifically, he contends that he suffered from chronic 
suppurative otitis media in his left ear both during service 
and in the years immediately following service, which led to 
the later development of moderate mixed hearing loss in his 
left ear.  Although he acknowledges that treatment for his 
left ear was not specifically noted in his service medical 
records, he contends that just because the examiners at the 
time did not specify which ear was being treated, it should 
not be assumed that the treatment he received was only for 
his right ear.  The veteran also claims that the presence of 
otitis media in his left ear during service is also supported 
by his in-service diagnosis of tonsillitis, as well as the 
tonsillectomy and adenoidectomy he underwent within one year 
of discharge, as these conditions are often related to 
chronic suppurative otitis media.

As an initial matter, the Board finds that the veteran has 
submitted a well-grounded claim of entitlement to service 
connection for a hearing loss in the left ear within the 
meaning of 38 U.S.C.A. § 5107(a).  Specifically, the veteran 
has submitted (1) recent VA audiological evaluations 
demonstrating a left ear hearing loss disability as defined 
by 38 C.F.R. § 3.385; (2) service medical records refecting 
treatment of otitis media while in service; and (3) the 
January 1992 statement from Dr. M.R. in which the physician 
concluded that "it would certainly appear that [the 
veteran's] cholesteatoma formation and resultant hearing loss 
at this time is due to the multiple episodes of otitis 
media."  See Caluza, 7 Vet. App. at 506.  While not 
necessarily conclusive as to his claim, the Board finds that 
this evidence is sufficient to justify a belief by a fair and 
impartial individual that the veteran's claim for service 
connection is plausible and thus, well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

A well-grounded claim having been submitted, VA now has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record, and the 
veteran has been provided with a recent VA physical 
examination and several VA audiological evaluations.  
Although the veteran has reported treatment from several 
private physicians whose records are not presently associated 
with the claim's folder, the Board notes that it appears that 
the RO has made several attempts to obtain these records but 
has repeatedly been unsuccessful.  The Board further notes 
that in most of these instances, the veteran has indicated 
that these medical records are likely unavailable due to the 
time period that has passed since he last received treatment 
from these particular physicians.  Thus, the Board finds that 
all facts that are relevant to this issue have been properly 
developed and that no further action is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

The Board wishes to note in passing that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C. § 7104(d)(1).  A remand is 
meant to entail a critical examination of the justification 
for the decision."  The Board's analysis has been undertaken 
with that obligation in mind.

After carefully reviewing all of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Specifically, the Board finds 
the most probative evidence of record to be the opinion of 
the October 1998 VA physician, who thoroughly reviewed the 
veteran's documented medical history and claim's folder, and 
concluded that no relationship exists between the veteran's 
left ear hearing loss and service.  The VA physician based 
his opinion on the lack of any documentation of treatment for 
otitis media in the veteran's left ear during service, and 
the number of years that passed between the veteran's 
discharge from service in 1956 and his first documented 
treatment for left ear problems in 1967.  The VA physician 
considered the veteran's statements regarding his in-service 
treatment, but found that without any documentation that the 
veteran received treatment for his left ear prior to 1967, it 
was impossible for him to find that a causal relationship 
exists between the veteran's current left ear disorder and 
service.  

Due to the weight that the 1998 VA physician apparently 
placed upon the lack of any documentation of a left ear 
problem in service, the Board has given special consideration 
to the veteran's assertion that because his service medical 
records reflect several diagnoses of ear infections and 
otitis media, which were not attributed to a particular ear, 
it should not be assumed that this treatment related solely 
to his right ear.  However, while the Board acknowledges the 
veteran's argument in this regard, the Board places greater 
probative weight on the conclusion of the 1998 VA physician 
who specifically concluded that these notations most likely 
did refer solely to the veteran's right ear.  The VA 
physician thoroughly reviewed the veteran's service medical 
records and based his conclusion on the numerous notations 
that do attribute these exact conditions solely to the 
veteran's right ear, as well as the complete lack of similar 
findings in these notations regarding his left ear.  The VA 
physician also found that although the veteran has reported 
that he was treated for cholesteatoma in the left ear, his 
private medical records only reflect treatment for that 
condition in his right ear in 1967.  These conclusions are 
supported by the medical evidence in the record, which has 
been reported in detail above.

The Board has also considered the veteran's other 
contentions, in particular that his treatment for tonsillitis 
both during service and within one year after service 
supports his claim that he suffered from bilateral otitis 
media in service.  The veteran appears to be contending that 
the tonsillectomy and adenoidectomy he underwent in 1957, the 
in-service treatment he received for otitis media and 
tonsillitis, and the 1967 and 1968 treatment he received for 
bilateral ear problems, when combined, represent the presence 
of an ongoing bilateral ear condition that later developed 
into his current bilateral hearing loss.  

While the Board has no doubt that the veteran is sincere in 
his belief, being a lay person, he does not have the 
professional training, medical knowledge, or expertise to 
causally relate a diagnosis to his military service; thus, 
his opinion in this regard has no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As noted above, the 1998 
VA physician specifically noted and considered his medical 
history, and found that it was impossible to relate the 
veteran current left ear disability to his service or any 
incident thereof.

The Board has carefully reviewed all of the evidence, 
including the opinion of Dr. M.R., which the veteran 
submitted in support of his claim.  However, the Board finds 
this opinion to be of less probative value than the opinion 
of the 1998 VA physician.  Although Dr. M.R. concluded that 
the veteran's hearing loss appeared to be due to the multiple 
episodes of otitis media he experienced in service, the Board 
notes that it is unclear from his report the extent to which 
Dr. M.R. based his conclusion upon his own review of the 
veteran's documented medical history, rather than the 
veteran's own report of his medical history.  Specifically, 
it is unclear whether Dr. M.R. was referring solely to the 
veteran's documented treatment for otitis media in his right 
ear during service, or whether he was relying upon the 
veteran's own report of also having been diagnosed with 
otitis media in his left ear during service.  

The Court has held that when a medical opinion is made based 
upon reliance of on unsupported history that is furnished by 
an appellant, that opinion has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board further notes that when 
referring to the veteran's presently diagnosed cholesteatoma 
and hearing loss, Dr. M.R. failed to specify whether he was 
referring to a bilateral condition or to one particular ear.  
The Board places more probative weight on the more thorough 
opinion of the 1998 VA physician, who specifically addressed 
both the veteran's contentions and his documented medical 
history, which was negative for any left ear problems during 
service, and specifically concluded that his left ear hearing 
loss was not related to service.  

The Board has also considered the medical literature 
submitted by the veteran, particularly in light of recent 
Court precedent.  In Mattern v. West. 12 Vet. App. 222 
(1999), the Court held that an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise "is too general and 
inconclusive" to well ground a claim.  [Citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998)].  However, the Court has 
also held that medical treatise evidence could "discuss 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based upon objective facts."  See Wallin 
v. West, 11 Vet. App. 509, 514 (1998).  Additionally, the 
Court has held that medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional.  See Rucker v. Brown, 10 Vet. App. 67, 73-74 
(1997).

Although much of the Court's precedent in this area applies 
to determinations of well groundedness, the Board believes 
that the same reasoning applies in the context of weighing 
the evidence.  In this instance, the veteran has submitted 
numerous excerpts from medial literature which point to a 
potential relationship between otitis media and chronic or 
recurrent throat infections, and the later development of 
conductive hearing loss and cholesteatoma.  However, this 
evidence is essentially "generic" and the Board finds it to 
be of little probative value by itself in determining the 
merits of this veteran's claim.  Sacks, 11 Vet. App. at 317; 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil, 8 
Vet. App. 463.  Essentially, the Board feels that while the 
medical literature submitted by the veteran may point to a 
potential relationship between otitis media and conductive 
hearing loss, this evidence fails to demonstrate a 
relationship between this veteran's left ear hearing loss and 
service in light of the facts and circumstances of this 
particular veteran's case, which includes no service medical 
records referencing treatment for otitis media of the left 
ear in service.

In summary, the Board has reviewed the medical evidence of 
record, including the medical opinions both for and against 
the veteran's claim, and finds the most probative evidence to 
be the opinion of the 1998 VA physician, who concluded that 
the veteran's left ear hearing loss was not caused by service 
and that his in-service treatment for otitis media likely 
represented treatment solely related to his right ear.  The 
Board also finds that the nearly 10 year absence of any 
complaints or treatment related to a left ear condition 
following discharge from active duty strongly weighs against 
the veteran's claim.  In conclusion, for the reasons and 
bases expressed above, the Board finds that the preponderance 
of the evidence is against service connection for hearing 
loss in the left ear.  The benefit sought on appeal is 
accordingly denied.

The Board wishes to note that it has no reason to doubt the 
veteran's sincerity.  However, as discussed in detail above, 
the Board has concluded that the preponderance of the 
evidence indicates that his present left ear hearing loss is 
not related to service.  

II.  Entitlement to a compensable evaluation for service-
connected hearing loss in the right ear.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule). 38 
C.F.R. § Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (1999); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Although the RO did not consider the change in 
regulation, the Board concludes that this is not prejudicial 
as the change in regulation was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim.  Consequently, the change has no effect on 
the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  The Board finds, therefore, that it may 
proceed with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, DC 6100 
through 6110 (1998).  Effective June 10, 1999, the severity 
of hearing loss continues to be determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, DC 6100 through 6110.  See also 64 Fed. 
Reg. 25208 and 25209, published at 38 C.F.R. § 4.85-4.87 
(effective June 10, 1999).  Under both the new and old 
regulations, evaluations of defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (cycles 
per second).  The Schedule allowed for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85-4.87 (1998); 38 C.F.R. § 4.85-4.87 (1999). 

In situations where service connection has been granted for 
hearing loss in only one ear, compensation is payable for the 
combination of the service-connected and the non service-
connected disabilities as if both disabilities were service 
connected only if there is total deafness in both ears.  38 
U.S.C.A. § 1160; 38 C.F.R. § 3.383(a) (1999). Otherwise, the 
non service-connected ear is deemed normal for rating 
purposes. VAOPGCPREC 32-97 (August 29, 1997).  Accordingly, 
for rating purposes, the veteran's non service-connected left 
ear will be considered to be at Level I.  38 C.F.R. 
§ 4.85(f).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

In December 1975, the RO granted service connection for 
hearing loss in the right ear and assigned a 10 percent 
disability rating.  In a June 1976 rating decision, the RO 
determined that the December 1975 assignment of a 10 percent 
disability rating constituted clear and unmistakable error.  
The RO determined that the 10 percent rating had taken into 
account the veteran's hearing loss in his left ear, which had 
been found to be non service-connected.  The veteran's 
disability rating was therefore reduced to a noncompensable 
rating.  He subsequently filed a timely appeal to the Board, 
and in a December 1977 decision, the Board denied entitlement 
to a current or retroactive compensable rating for hearing 
loss in the right ear.

In September 1990, the veteran filed a claim of entitlement 
to a compensable evaluation for his hearing loss in the right 
ear.  He contended that his service-connected hearing loss 
disability was more severe than was contemplated by his 
noncompensable disability rating.

On an audiological evaluation in February 1992, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
55
65

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 56 for the right ear and 
speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

On an audiological evaluation in August 1998, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
50
50
50

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 50 for the right ear and 
speech audiometry revealed speech recognition ability of 80 
percent in the right ear.

On an audiological evaluation in October 1998, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
50
50
50

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 50 for the right ear and 
speech audiometry revealed speech recognition ability of 92 
percent in the right ear.

Analysis

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The most recent VA audiological evaluation 
available (October 1998) reveals an average pure tone 
threshold of 50 decibels in the right ear, and a speech 
discrimination ability of 92 percent in the right ear.  
Applying these values to the rating schedule under both the 
new or old regulation results in a numeric designation of 
Level I hearing in the right ear.  As noted above, as the 
veteran's left ear hearing loss disability is not service-
connected, it must be considered to be at Level I for rating 
purposes.  See  38 C.F.R. § 4.85(f).  Under Diagnostic Code 
6100, a noncompensable evaluation is assigned where hearing 
is at Level I in both ears.  Therefore, the objective 
clinical evidence of record does not support a compensable 
schedular evaluation for hearing loss in the right ear.  38 
C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100 (1999). 

The Board has also reviewed the results of the veteran's 
February 1992 and August 1998 VA audiological evaluations.  
However, the veteran's February 1992 audiological evaluations 
also reveal Level I hearing in the right ear, which, as noted 
above, results in a noncompensable schedular evaluation under 
Diagnostic Code 6100.  Furthermore, although the August 1998 
audiological evaluation reveals a pure tone threshold of 50 
decibels with a speech discrimination ability of 80 percent 
in the right ear, which results in a numeric designation of 
Level IV, application of these values to Diagnostic Code 6100 
still results in a noncompensable schedular evaluation.

In summary, the Board has reviewed all the evidence of 
record, and the objective clinical evidence does not support 
a compensable schedular evaluation for hearing loss in the 
right ear.  As discussed above, the level of hearing that has 
been demonstrated on objective evaluation is not consistent 
with a compensable schedular evaluation under the regulation.  
See Lendenmann, 3 Vet. App. 349.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for a compensable schedular evaluation for hearing loss 
in the right ear.  The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for hearing loss in the 
left ear is denied.

Entitlement to a compensable schedular evaluation for hearing 
loss in the right ear is denied.


REMAND

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321 
(1999).  

In the Board's November 1995 decision, the Board found that 
the veteran's service-connected right ear hearing loss 
disability did not present such an exceptional or unusual 
disability as to warrant assignment of an extraschedular 
rating under 38 C.F.R. § 3.321.  However, in July 1997, the 
Court found that the Board had failed to provide adequate 
reasons and bases for denying an extraschedular rating.  
Thus, the Court vacated the Board's decision, and remanded 
the veteran's claim for further development and 
readjudication in light of the Court's findings.  Thereafter, 
the Board remanded the claim to the RO for readjudication, 
and in the November 1998 Statement of the Case, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service-connected right ear hearing loss 
disability.  The case was then forwarded to the Board for 
readjudication.  However, for the reasons and bases set forth 
below, the Board finds that further evidentiary development 
is necessary before the veteran's claim for an extraschedular 
evaluation can be readjudicated.

The veteran essentially contends that he has been repeatedly 
discriminated against in both hiring and promotion 
opportunities due to his right ear hearing loss disability.  
He further contended that due to his hearing loss disability, 
he has been held to having to work in particular jobs rather 
than being offered the chance to move into better positions 
with better chances for advancement.  For these reasons, the 
veteran contends that his hearing loss disability has 
interfered with his employment to such a degree that he 
should be entitled to an extraschedular evaluation.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

In September 1987, the veteran reported to the United States 
Equal Opportunity Commission (EEOC) that the United States 
Air Force had refused to hire him as a civilian employee due 
to his hearing loss disability.  In a decision issued by the 
EEOC in April 1988, it was noted that the veteran had sought 
work as a woodcrafter for the Air Force, but that he was 
turned down after he was disqualified from working in a 
"noise hazard area."  It was further noted that the Air 
Force's Director of Environmental Health Operations had 
indicated that applicants for positions located in hazardous 
noise environments must meet certain standards set forth by 
that agency's regulations.  The veteran was reportedly found 
by the Air Force to have not met the regulatory physical 
requirements due to his hearing loss disability.  The EEOC 
remanded the veteran's claim for further development.

The Board notes that the only evidence of record concerning 
the veteran's employment history is this April 1988 EEOC 
decision, which shows that the veteran was turned down for 
employment by the Air Force in 1987 due to his hearing loss 
disability.  The claim's folder is negative for any further 
evidence regarding either the veteran's employment history or 
his current employment status.  Due to the absence of such 
information in the record, the Board finds that further 
evidentiary development is necessary.

Accordingly, this case is remanded for the following actions:

1.  The veteran should also be asked to 
provide specific information regarding 
his discrimination claim filed with the 
EEOC.  After securing any necessary 
consents, the RO should attempt to obtain 
copies of records identified by the 
veteran which are pertinent to his 
discrimination claim, including, if 
possible, a copy of that agency's final 
decision regarding his claim.  The RO 
should clearly document all efforts 
undertaken to obtain these records and 
associate any additional records obtained 
with the veteran's claims folder.

2.  The veteran should be scheduled for a 
VA social and industrial survey in order 
to clarify his employment history.  The 
social worker should elicit and set forth 
pertinent facts regarding the veteran's 
medical history and employment history.  
In particular, the social worker should 
inquire as to any and all attempts on the 
part of the veteran to obtain or retain 
employment since 1988 in light of his 
hearing loss disability.  

3.  When the above development is 
completed to the extent possible, the RO 
should readjudicate the veteran's claim 
of entitlement to an extraschedular 
evaluation for his service-connected 
right ear hearing loss disability.  If 
the benefit sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran need take no action unless otherwise notified.  
The veteran and/or his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

